Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on April 26, 2021.  Claims 1-12, 14-28, and 30-33 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-12, 14-28, and 30-33 are allowed.

Reasons for allowance
As per independent claims, the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Kirklin et al., (US 7,346,564), Jordan et al., (US 9,602,381), and Kumar, (US 9,466,045).
	Kirklin provides merchandise ordering and order fulfillment for highly efficient and accessible remote placement and assembly of merchandise orders.  The system includes a network comprising a programmed central station and remote stations of various types permitting customer entry and employee fulfillment of merchandise orders.
	Jordan discusses adapting the level of data logging that occurs within a network of nodes, identifying causes of exceptions that occur within the network and resolving those causes to ensure that the network continues operating efficiently.  A monitoring service may automatically increase/decrease 
Kumar discloses optimizing shipments of ordered items by minimizing geographic and time constraints, thereby improving efficiencies and reducing costs.  Geographic locations of items included in an order may be considered when generating an optimal path for retrieving such items and for processing the order.  Upon identifying the items included in an order, locations of an origin, a destination and each of the items may be determined by any means, such as through a photogrammetric analysis of one or more images, and an optimal path for picking each of the items may be determined based on the respective locations of each of the items.  Additionally, orders for items for delivery to a common destination may be combined into a single shipment if the orders are received within a window of time, and if the items are sufficiently compatible with one another.

	However, the combination of Kirklin, Jordan, and Kumar fails to teach or suggest the collective limitations of collecting information associated with a plurality of customer orders from a plurality of customers and generating customer order data that includes data associated with each of the plurality of customer orders and the plurality of customers, wherein each of the plurality of customer order includes one or more items associated therewith, an order generating unit for receiving the customer order data from the order collection unit and generating in response thereto consolidated order fulfillment data, and a pick tour generating subsystem for receiving the consolidated order fulfillment data from the order generating unit and in response thereto generating pick instructions associated with a pick tour or a pick tour plan from the consolidated order fulfillment data, wherein the pick tour generating subsystem comprises a map unit for storing a map having map data associated therewith 

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Some of the prior art made of record (see PTO-892 for full list) and not relied upon is considered pertinent to applicant's disclosure:
Wolf et al., (US 2019/0213530):  Discusses optimizing warehouse racks--namely, setting of horizontal beams to designate rack opening of optimized sizes in racks to maximize storage density and a series of procedures to ensure that pallets are placed into the openings in order to maximize utilization of the available cube.  Such rack optimizations can be performed using combinatorial optimization, such as bin-packing algorithms, based on historic and/or projected future pallets that will be stored at warehouses.  For example, racks within a particular 
Roelofs et al., (US 2016/0217399): Discusses transport objects and relationships between transport objects in a supply chain, the transport graph data structures comprising nodes connected by branches, each node corresponding to a transport object of the transport objects in the supply chain and each branch associated with a type of relationship between two transport objects corresponding to two nodes connected by a respective branch; using a first computer, detecting, in a supply chain, a delay in shipment on a route segment transport object from an origin transport object to a destination transport object; using the first computer, identifying, from the transport graph data structures, nodes corresponding to the destination transport object, and the route segment transport object corresponding to the delay in shipment; using the first computer, identifying, from the transport graph data structures, an alternate transport object node positioned between nodes corresponding to a current or anticipated location of the shipment and the destination transport object; providing, via a user interface presented on a display screen of the first computer, a description of the delay and the alternate transport object node.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683